DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 18 November 2022 have been considered by the examiner.

Drawings
The drawings filed on 02 February 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system comprising at least one physical memory device and one or more processors which falls within one of the statutory category. 
This judicial exception is not integrated into a practical application because claim 1  recites the limitation of “to generate drop size data associated with a printing system based on ink deposition data for a print medium and ink drop count data, wherein the drop size data is generated by performing a drop size regression that determines a best fit of drop sizes for a plurality of gray levels to determine an ink deposition per area equal to the ink deposition data” which falls within one of the enumerated groupings (e.g. preforming size regression to determine the best fit drop size is a mathematical concept. See also paragraph 0031 to 0042 of the present application specification). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because though claim 1 recites the additional elements of “a system comprising at least one physical memory device to store drop size logic; and one or more processors coupled with the at least one physical memory device to execute the drop size logic,” both the memory device and the processor are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data stored in a memory.  This generic processor limitation is no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component (i.e., mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.
Claims 4-9 are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further concepts of the mathematical equation, i.e., as a generic processor performing a generic computer function of processing data stored in a memory.  This generic processor limitation is no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component (i.e., mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.
Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  These claims are rejected for the same reasons as Claims 1, and 4-9 above.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se (e.g. there is no non-transitory medium upon which the instructions are stored).  Paragraph 0070 of the specification states in relevant part that: The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, the present invention may be downloaded as a computer program which may be transferred from a remote computer (e.g., a server) to a requesting computer (e.g., a client) by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection).  The broadest reasonable interpretation of the claimed computer readable medium encompasses the transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave, which is not directed to any of the statutory categories. See MPEP 2106.03(I)&(II).
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  These claims are rejected for the same reasons as Claims 1 and 4-9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853      

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853